DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant discloses a method for use in installing a completion assembly into a wellbore in a single trip. The completion assembly defines a throughbore and comprises an isolation valve configurable between an open state and a closed state. The method teaches conveying the completion assembly into a wellbore with the valve in the open state until a downhole end of the assembly reaches a target position. Injecting a fluid through the throughbore and the valve when the valve is in the open state and configuring the valve into the closed state. The method also teaches performing a pressure integrity test of the throughbore above the valve. The valve is configurable between the open and closed states without any requirement for the valve to be mechanically engaged by an activation member or a tool whilst the valve receives power from a power source. Additionally, a base pipe which defines the throughbore, and one or more ports extending through a sidewall of the base pipe, wherein the ports are configurable between a closed state to an open state, and one or more port plugs, each port plug being configured to selectively occlude a corresponding port. Examiner did not find prior art that taught al of the elements and limitations disclosed in independent clam 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676